DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-8, 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/8/2022.
Applicant’s election without traverse of Species A (Fig. 1-6), claims 1-6, 9-12, 14-16 in the reply is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a structure (1) made of a first material, which is a hard material or a ceramic, is obtained, or such a structure (1) is produced". This language is unclear in that it is worded awkwardly and introduces “a structure” twice. Also, this language conflicts with the recitation at the end of the claim which requires that the structure is produced and not obtained. Further, Examiner suggests positively reciting the method step (i.e. producing a structure (1) made of a first material).
Claim 1 recites the limitation " structure (1) comprises at least one primary cavity (10), or in which structure (1) at least one primary cavity (10) is produced". This language is unclear in that it is worded awkwardly and introduces “at least one primary cavity” twice. Also, this language conflicts with the recitation at the end of the claim which requires that the at least one primary cavity is produced. 
Claim 1 recites the limitation "in that only the periphery of this said primary cavity (10) is re-machined or laser machined, and in that the bottom of this said primary cavity (10) is left rough before being filled with said second material”. The use of the term “in that” makes this limitation unclear and seems to imply that these machining steps have already been mentioned. Examiner suggests replacing “in that” with “wherein”. The scope of the claim is unclear and should be reworded.
Claim 3 recites the limitation " at least part of inserts already produced”. This limitation is unclear if it is referring to the primary and secondary inserts introduced in claim 1 or different inserts.
Claim 3 recites the limitation "in order to form a plurality of basic inserts at least partially inserted into one another”. This limitation is unclear since it is introducing new inserts which appear to be the chambers which are now filled with material but then the recitation “at least partially inserted into one another” seems to imply these new inserts are inserted into one another which doesn’t make sense (it seems that the new inserts are inserted into the previously made inserts and not the new inserts inserted into one another). The scope of the claim is thus unclear.
Claim 4 recites the limitation " at least part of inserts already produced”. It is unclear if this limitation is referring to the primary and secondary inserts introduced in claim 1 or different inserts.
Claim 4 recites the limitation "in order to form a plurality of basic inserts at least partially inserted into one another”. This limitation is unclear since it is introducing new inserts which appear to be the chambers which are now filled with material but then the recitation “at least partially inserted into one another” seems to imply these new inserts are inserted into one another which doesn’t make sense (it seems that the new inserts are inserted into the previously made inserts and not the new inserts inserted into one another). The scope of the claim is thus unclear.
Claim 5 recites the limitation "at least one chamber”. It is unclear if this limitation is referring to the plurality of basic chambers introduced in claim 3 or different chambers.
Claim 5 recites the limitation " in said structure (1) and in at least one insert already produced, or both in at least two other inserts already produced”. Specifically, “or both in at least two other inserts already produced” is unclear. It is also unclear if this limitation is referring to the primary and secondary inserts introduced in claim 1 or different inserts. The scope of the claim is unclear.
Claim 6 recites the limitation "at least one chamber”. It is unclear if this limitation is referring to the plurality of basic chambers introduced in claim 3 or different chambers.
Claim 6 recites the limitation " in said structure (1) and in at least one insert already produced, or both in at least two other inserts already produced”. Specifically, “or both in at least two other inserts already produced” is unclear. It is also unclear if this limitation is referring to the primary and secondary inserts introduced in claim 1 or different inserts. The scope of the claim is unclear.
Claim 11 recites the limitation "at least other insert”. It is unclear if this limitation is referring to the primary and secondary inserts introduced in claim 1 or different inserts and what exactly an “other insert” is.
Claim 15 recites the limitation "said structure (1) is produced, comprising, in the thickness thereof, at least one said primary insert (2) and in that at least one said primary insert (2) comprises, in the thickness thereof, at least one said secondary insert (3).” This limitation is awkwardly worded and confusing. It appears that the claim is reiterating contents of claim 1. The scope of the claim is unclear.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J WALTERS whose telephone number is (571)270-5429. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan J. Walters/Primary Examiner, Art Unit 3726